DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim recites the limitation "said fixed memory" in line(s) 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 depend, either directly or indirectly, from claim 1 and are therefore rejected for at least the same reasons
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ. No. US2002/0153419 to Hall in view of U.S. Pat. Appl. Publ. No. US2010/0115217 to Oh et al. (i.e., “Oh” hereinafter).  Referring to claim 1, Hall discloses an instrument (Fig. 1) arranged to acquire and process data while underwater [0052], comprising: a main housing (103); instrument electronics (i.e., “control module”) located within said main housing (103) which acquires and processes data received from one or more sensors (101); and a primary memory located within said main housing and arranged to store at least some of said acquired and/or processed data [0115].  See Figs. 1 and 4, as well as [0111-0115].  As best understood by the Examiner, Hall does not expressly disclose a secondary memory which stores a copy of the data stored in said fixed memory.


Oh discloses data mirroring in a serial-connected memory system (Figs. 1-3), wherein the system includes both primary memory (104) located within a main housing and arranged to store at least some processed data, and a secondary memory (106) which stores a copy of the data stored in fixed or primary memory.  See [0057-0059].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hall to include secondary memory that stores a copy of the data stored in a fixed or primary memory, as taught by Oh, since this would provide effective redundant memory in case the device of Hall malfunctions in its operation environment.  
Referring to claim 2, as best understood by the Examiner, Hall in view of Oh disclose the device as claimed, wherein data are written to said primary memory and to said secondary memory contemporaneously.  See Fig. 3 and [0081] of Oh.
Referring to claim 3, as best understood by the Examiner, Hall in view of Oh disclose the device as claimed, wherein said instrument performs a plurality of measurements, said instrument arranged to write data to said memories in a burst mode, each burst comprising data associated with a predetermined number of measurements.  See [0097] of Oh.

Referring to claim 4, as best understood by the Examiner, Hall in view of Oh disclose the device as claimed, wherein said instrument performs a plurality of measurements, said instrument arranged to write data to said memories in a continuous mode, each write comprising data associated with one of said measurements.  See Fig. 1 of Oh.
Referring to claim 5, as best understood by the Examiner, Hall in view of Oh disclose the device as claimed, wherein data stored in said primary memory is periodically backed up to said secondary memory.  See Fig. 3 of Oh.
Referring to claim 6, as best understood by the Examiner, Hall in view of Oh disclose the device as claimed, implicitly comprising a second housing (104), said secondary memory located within said second housing.  See [0134] of Hall.
Referring to claim 14, as best understood by the Examiner, Hall in view of Oh disclose the device as claimed, wherein at least one of said primary and secondary memories comprises one or more MicroSD cards and/or one or more removable USB sticks.  See [0058] of Oh.
Referring to claim 15, as best understood by the Examiner, Hall in view of Oh disclose the device as claimed, wherein said primary memory is inherently fixed memory and said secondary memory is a removable memory.

Allowable Subject Matter
Claim 16 is allowed.  The following is an examiner’s statement of reasons for allowance: the claim recites “An instrument arranged to acquire and process data while underwater, comprising: a main pressure housing; a second pressure housing; instrument electronics located within said main housing which acquires and processes data received from one or more sensors; a fixed memory located within said main pressure housing and arranged to store at least some of said acquired and/or processed data; a removable memory located within said second pressure housing which stores a copy of the data stored in said fixed memory; and one or more batteries located with said second pressure housing which provide power to said removable memory; wherein said main housing is such that said fixed memory is inaccessible, and said second housing is such that said removable memory is accessible.”  These limitations are not taught or adequately suggested in the prior art or record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 7 includes the specific limitation of “a second housing, said secondary memory located within said second housing.”  These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 8-13 depend from claim 7 and are therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 


an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
April 28, 2022